        Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


RICHARD MEYER,                     §
         Plaintiff                 §
                                   §
v.                                 §    Case No. 1:18-cv-00800-LY
                                   §
MARK WAID,                         §
        Defendant                  §




             DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO
              MOTION TO DISMISS FOR LACK OF JURISDICTION
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 2 of 13



        Defendant Mark Waid (“Waid”) files this Reply to Plaintiff’s Response to the Motion to

Dismiss for Lack of Personal Jurisdiction (Dkt. #23) (the “Response”). Jurisdictional discovery

has only confirmed the Court lacks personal jurisdiction over Waid. Among other things, Plaintiff,

who publicly advertised he was in New York, neither shows nor even pleads Waid knew that

Plaintiff resided in Texas, thus conclusively defeating jurisdiction as to both claims. Additionally,

even this limited discovery revealed the substantive emptiness of Plaintiff’s accusations.

   I.      The Court Lacks Personal Jurisdiction Over Waid.

   If Plaintiff persists in pursuing this meritless lawsuit, it cannot be in Texas. Plaintiff told the

Court “jurisdictional discovery is necessary to defend against the Motion to Dismiss for Lack of

Personal Jurisdiction.” Dkt. #16. That discovery only further showed the absence of jurisdiction

as to each of Plaintiff’s claims. See Trois v. Apple Tree Auction Ctr, 882 F.3d 485, 489 (5th Cir.

2018) (“specific personal jurisdiction is a claim-specific inquiry” (citation omitted)).

   A. Plaintiff failed to establish personal jurisdiction as to the tortious-interference claim.

        Plaintiff does not dispute that Waid had no knowledge that Plaintiff lived in Texas. See

Dkt. #10-1, Waid Decl. ¶ 9. In fact, Plaintiff does not dispute that Plaintiff himself publicly

identified his location as New York. Id. ¶ 8. Tellingly, Plaintiff does not even discuss this issue.

        As the Fifth Circuit has held, “[k]nowledge of the particular forum in which a potential

plaintiff will bear the brunt of the harm forms an essential part of the Calder [specific-jurisdiction]

test.” Revell v. Lidov, 317 F.3d 467, 475 (5th Cir. 2002); Fielding v. Hubert Burda Media, Inc.,

415 F.3d 419, 427 (5th Cir. 2005); see also Revell, 317 F.3d at 475 & n.63 (“‘[T]he plaintiff must

show that the defendant knew that the plaintiff would suffer the brunt of the harm caused by the

tortious conduct in the forum….’” (quoting IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 266 (3d

Cir. 1999) (emphasis in original)); id. (observing plaintiff must show “‘the defendant is alleged to



                                                 -1-
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 3 of 13



have engaged in wrongful conduct targeted at a plaintiff whom the defendant knows to be a

resident of the forum state’” (quoting Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d

1082, 1087 (9th Cir. 2000) (emphasis in original)). This requirement is necessitated by the basic

requirement that a defendant “purposefully avail[ed]” himself of the benefits and protections of

the forum. Revell, 317 F.3d at 475 (emphasis added). Waid’s ignorance that Plaintiff was in Texas

(a fact Plaintiff himself hid as indicated by his Twitter profile) defeats any finding of jurisdiction

as a matter of law. See, e.g., Fielding, 415 F.3d at 427 (“Knowledge that sufficient harm would

be suffered in Texas is conspicuously lacking.”); Revell, 317 F.3d at 475-76 (dismissing for lack

of jurisdiction where defendant’s “affidavit, uncontroverted by the record, states that he did not

even know that [plaintiff] was a resident of Texas”); Festor v. Wolf, No. 09-0054, 2009 WL

10669519, at **4-5 (W.D. Tex. Aug. 24, 2009) (finding no personal jurisdiction over fraud claims,

even though defendant allegedly made fraudulent statements to Texas residents, where defendant

did not know, at the time of the alleged fraud, that plaintiff lived in Texas).

       Plaintiff’s case law is easily distinguished. That case law involves defendants who knew

the plaintiffs resided in the forum state—and most of that case law also involved allegedly tortious

communications with the plaintiffs themselves. In Trois v. Apple Tree, 882 F.3d at 488, the

primary case on which Plaintiff relies, the plaintiff expressly claimed the defendant “knew [the

plaintiff] lived in Texas” during allegedly tortious phone calls with the plaintiff.1 When, as here,



1
  See also Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001) (involving defendant who addressed
fraudulent documents to plaintiff in Texas); SGS-Thomson Micro-Elecs. v. Ferris, 55 F.3d 632 n.3
(5th Cir. 1995) (unpublished) (involving defendant who sent letter to plaintiff in Texas and citing
case law where defendant “direct[ed] actions toward the forum state with knowledge that brunt of
injury would occur to Plaintiff in forum”); D.J. Invs., Inc. v. Metzeler Motorcycle Tire Agent, 754
F.2d 542, 544-47 (5th Cir. 1985) (involving defendant who knew plaintiff was in Texas and even
had visited in person with plaintiff in Texas prior to phone calls); Tyson v. Austin Eating Disorders
Partners, No. 13-180, 2013 WL 3197641, at **2-4 (W.D. Tex. June 21, 2013) (involving
defendant who knew plaintiff was in Texas because plaintiff was officer in Texas company in
                                                 -2-
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 4 of 13



the defendant undisputedly lacked knowledge that the plaintiff was in Texas, jurisdiction does not

exist, and Plaintiff’s case law is inapposite.       See, e.g., Festor, 2009 WL 10669519, at *5

(distinguishing Fifth Circuit case law involving allegedly tortious phone calls in which “there was

no dispute regarding whether the defendants knew that the plaintiffs were in Texas,” and finding

no jurisdiction where, in contrast, “Plaintiffs fail[ed] to establish a prima facie case that [defendant]

knew that Plaintiffs resided in Texas” at the time of the alleged tortious conduct). In fact,

Plaintiff’s claims do not arise out of any communications at all between Waid and Plaintiff himself.

     Plaintiff’s other points only further show the absence of jurisdiction. Plaintiff relies entirely

on the phone communications between Waid and Antarctic Press (“AP”) to suggest that Waid

knew AP was in Texas at that time. But AP’s location is immaterial given Waid’s lack of

knowledge regarding Plaintiff’s location. Even putting that aside, there is no evidence Waid knew

AP was in Texas at the time of the phone calls. The only discovery on this point undercuts

Plaintiff’s assertions. Plaintiff relies on Waid’s recollection he met Ben or Joe Dunn previously;

but there is no evidence any such meeting revealed AP to reside in Texas, and neither recalls

meeting Waid—showing, as Waid indicated, any interactions were at industry functions and

“limited.” (Dkt. #10-1, ¶ 15). See Ex. 1 at 12:12-17; Ex. 10, Ben Dunn Depo. at 12:8-12.2 Joe

Dunn also testified that AP is not known as a Texas publisher in the industry:

    Q: Do you convey that you’re … a Texas-based publisher in the course of [AP’s]
    promotions?
    A: Typically not.


which defendant was also an officer). Brown v. Flowers Indus., Inc., 688 F.2d 328, 330-31 (5th
Cir. 1982), may not have involved communications directly with the plaintiff, but the case involved
an intentional phone call to the U.S. Attorney for Mississippi (the forum) that prevented
Mississippi plaintiffs from obtaining a loan—making clear the defendant knew the plaintiffs
resided there.
2
  The Court’s Order allowing jurisdictional discovery expressly allows Waid to submit evidence
obtained from the discovery as part of his reply. Dkt. #17, ¶ 3. The exhibits are attached to Exhibit
A, the Declaration of Ryan Pierce.
                                                  -3-
            Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 5 of 13



    Q: . . . Do you—do you have a sign up [at conventions] that identifies you as based in
    San Antonio?
    A: No.
    Q: Do you believe that folks know where you’re – where you’re based . . . based on
    what—what you see happen at these conventions and what you know about your
    reputation?
    ....
    A: I believe no.

Ex. 1 at 32:17-33:7.3 Left with no evidence, Plaintiff resorts to conclusory assertions. Response

at 11 (asserting Waid is “simply not credible”). Plaintiff’s bald invective, however, is not

evidence.

       In sum, Plaintiff’s inability to show Waid knew Plaintiff resided in Texas by itself requires

dismissal of his tortious-interference claim, whether or not Waid knew about AP’s location.

Beyond that, however, Plaintiff has no evidence Waid knew AP’s location at the time of the calls.

Furthermore, even if Waid knew either Plaintiff or AP were in Texas at the time of the calls (which

he did not), the larger context—the publication of a book that has nothing to do with Texas and a

larger political debate about diversity in comics, which has no specific aim at Texas—still shows

jurisdiction is not proper. See Dkt. #10 at 15-16.



3
  Plaintiff also emphasizes AP’s “210” area code (Response at 11); but there is no evidence this
area code is so well known outside of Texas that it would typically be recognized as associated
with Texas—much less that Waid himself so identified it. Furthermore, while the Texas Supreme
Court’s decision in Michiana Easy Livin’ may not be binding, the Court’s reasoning is directly
relevant here in emphasizing that a call to or from any particular area code is no reliable indicator
of any purposeful availment, even if the defendant knew the area code was associated with a
particular state, in light of “changes in technology,” such as mobile phones. Michiana Easy Livin’
Country, Inc. v. Holten, 168 S.W.3d 777, 791 (Tex. 2005). Michiana should be held to be more
persuasive than the out-of-state decisions that Plaintiff cites.
        Plaintiff also falsely claims Waid stated he “did not know where AP was located until this
suit was filed”; Waid only explained he did not know AP’s location at the time of the calls with
AP. Dkt. #10-1, ¶ 14. That remains true and unrebutted. Waid learned AP was in Texas after the
brouhaha that erupted after AP’s independent decision not to publish JAWBREAKERS (Resp. Ex.
B, p44), but that is immaterial to Waid’s knowledge at the time of the calls. See, e.g., Festor, 2009
WL 10669519, at *5 (finding no jurisdiction, though defendant later learned plaintiff was in Texas,
because there was no evidence plaintiff knew that at the time of the alleged fraud).
                                                -4-
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 6 of 13



    B. Plaintiff cannot establish personal jurisdiction as to his defamation claim.

       Plaintiff entirely hangs his case for jurisdiction over the defamation claim on Waid’s

statements at a convention in Houston occurring after AP’s decision to not publish

JAWBREAKERS. See Response at 13-14. But Plaintiff’s own Complaint pleads that his

defamation claim stems from statements allegedly made “[t]hrough [Waid’s] various social media

accounts.” Compl. ¶ 24. It makes sense Plaintiff would not base any defamation claim on Waid’s

statements in Houston, because those statements occurred after AP’s decision to not publish

JAWBREAKERS. As Plaintiff’s Response states, “[a]t its base, this is a tortious interference case

in which Waid [allegedly] interfered with a contract between [Meyer and AP].” Response at 1.4

       A plaintiff must “plead a prima facie case for personal jurisdiction.” Fielding, 415 F.3d at

424 (emphasis added). In ascertaining whether specific jurisdiction exists, the court therefore

“look[s] only to the contact out of which the cause of action arises.” Revell, 317 F.3d at 472; see,

e.g., Festor, 2009 WL 10669519, at *7 (“Though Defendant may have purposefully directed the

subsequent acts at Texas, Plaintiffs have failed to show that any of these contacts give rise to their

claims.”). As Plaintiff’s own pleading shows, Waid’s statements in Houston are not the basis of

Plaintiff’s defamation claim—thus leaving only the alleged “social media” statements.

       Furthermore, even if Waid’s statements in Houston were relevant (which they are not), it

remains the case Waid did not know Plaintiff was located in Texas until this lawsuit was filed (see

Dkt. #10-1, ¶ 9; Ex. 11, Waid Depo. 77:13-16), which would still defeat jurisdiction. See Revell,

317 F.3d at 475.5



4
  Notably, discovery confirmed Plaintiff never signed any contract and AP had the unfettered
discretion to decide against publishing JAWBREAKERS. Ex. 1, 71:4-8; 72:10-73:5.
5
  On substantive grounds as well, Plaintiff’s defamation claim is entirely meritless. Plaintiff’s own
pleading admits that, by “late 2017, media reports began to emerge characterizing Meyer as a
bigot, a racist, and part of a group that promotes white supremacy.” Compl. ¶ 13. Therefore, any
                                                 -5-
            Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 7 of 13



          Even if the Court were to consider Waid’s Houston statements and find them sufficient for

jurisdiction over the defamation claim, the Court should alternatively transfer that claim to the

Central District of California, where Waid lives, which is where the tortious-interference claim

would need to be litigated if at all. District courts have the discretion—even sua sponte—to

transfer actions to other districts. See, e.g., Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th

Cir. 1989) (“Such transfers [under 28 U.S.C. § 1404(a)] may be made sua sponte.”). This lawsuit

is really about his (baseless) tortious-interference claim. Keeping Plaintiff’s defamation claim

here would result in unjustified judicial inefficiency.

    II.      Discovery Also Established That Plaintiff’s Lawsuit Is Completely Meritless.

          Plaintiff spends much of his Response mischaracterizing the facts in his attempt to pursue

this lawsuit in Texas. Because Plaintiff’s jurisdictional arguments are intertwined with his various

assertions about the merits, Waid feels compelled to correct the misleading picture Plaintiff tries

to paint. For example, Plaintiff’s Response asserts that, “[a]t its base, this is a tortious interference

case,” and then repeatedly suggests—tellingly without evidentiary support—that Waid caused AP

to not publish Plaintiff’s book. Response at 1, 12-13. Discovery not only highlighted the lack of

jurisdiction, it further revealed this lawsuit to be a baseless publicity stunt.6

          Plaintiff cherry-picks from AP owner and decision-maker Joeming (“Joe”) Dunn’s

testimony to support his arguments and then astonishingly ignores explicit testimony AP decided

against publishing Plaintiff’s book because of Plaintiff’s own conduct—not anything to do with

Waid. Mr. Dunn testified he decided not to publish Plaintiff’s book because his own staff and




insinuation repeating that premise could not be legally defamatory. Plaintiff’s hate-filled targeting
of other creators renders his defamation claim absurd. E.g., Dkt. #10-1, Exs. 2, 4.
6
  This lawsuit also violates Anti-SLAPP provisions allowing recovery of attorneys’ fees and costs.


                                                  -6-
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 8 of 13



close friends were disgusted by Plaintiff’s conduct and voiced objections, to such an extent that

some would sever ties with AP (e.g., Ex. 1 at 96:24-99:24; 108:20-109:6; Exs. 6-7), and not

because of anything Waid did or said:

        Q:     And so, again, there were factors that led to Antarctic Press’s decision that
               had no relationship to Mark Waid; correct?
        A:     Yes.
        Q:     And those factors were concern that your staff and freelancers had expressed;
               correct?
        A:     Correct.
        Q:     And including Mr. Meyer’s own conduct; correct?
        A:     Correct.
        Q:     And those factors that led to AP’s decision are factors unrelated to Mark Waid;
               correct?
        A:     Correct.
        ....
        Q:     Did – you made the decision for Antarctic Press; correct?
        A:     Correct.
        Q:     And that was your decision; correct?
        A:     100 percent.
        Q:     And you made that decision voluntarily?
        A:     Correct.
        Q:     And Mark Waid, did he do anything to prevent AP from publishing Mr. Meyer’s
               book?
        A:     No.

Ex.1, Dunn Depo. at 107:20-108:19; 111:7-111:16 (emphasis added).

       After AP announced it would publish JAWBREAKERS, AP learned Plaintiff had revealed

the identities of stores that had decided against carrying the book because of Plaintiff’s well-earned

reputation for harassment and hateful rhetoric. Id. at 74:17-76:19 & Ex. 2, Depo. Ex. 25 (redacted

for privacy). AP’s social-media director reported to AP staff that Plaintiff had promised not to

“rat out” these retailers, and Mr. Dunn expressed the hope Plaintiff would “respond in the proper

way.” Ex. 1 at 77:3-78:10; 83:16-85:10. But Plaintiff did not respond in any way that could be

called “proper.” Instead, he publicly “ratted out” the stores by tweeting a private Facebook chat,

and even openly encouraged his Twitter followers to research and reveal the identities of store



                                                 -7-
          Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 9 of 13



employees:




Mr. Dunn ultimately became aware of this spiteful effort. Ex. 1 at 80:12-25 & Ex. 3, Depo. Ex.

27. As Plaintiff had requested, one of his followers publicly listed the names of store employees

and related phone numbers. See Ex. 4, Depo. Ex. 28 (redacted for privacy); Ex. 1, 81:5-20. Not

content with this, on the morning of May 11, 2018, Plaintiff also re-tweeted an apparent threat of

violence against those stores and praised his “Incel army.”7




See Ex. 1 at 82:5-23 & Ex. 5, Depo. Ex. 29. All this occurred before Dunn ever spoke to Waid.

       After announcing its decision to publish JAWBREAKERS, AP also came to learn about

some of the shocking comments Plaintiff had made about other creators. Among other things,

AP’s “editor in chief” (or “EIC”) reported to Mr. Dunn that he had learned that Plaintiff had called

his “Star Wars editor” a “c*m dumpster.” Ex. 1 at 94:11-95:21; Ex. 8, Depo. Ex. 32. This was in


7
    “Incels” are known for promoting hate speech against women. See,                           e.g.,
https://www.nytimes.com/2018/04/24/world/canada/incel-reddit-meaning-rebellion.html
                                                -8-
         Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 10 of 13



addition to other horrific statements Plaintiff made in a YouTube video, including defaming Waid

and others as “pedophiles.” Id. at 86:22-88:23. Plaintiff never revealed this YouTube video to AP,

but AP learned of all this before Dunn spoke with Waid. Id. at 73:18-74:1; 88:11-23.

        AP’s EIC found Plaintiff’s conduct so egregious he sent the following email to Mr. Dunn

(before Dunn ever spoke with Waid), to make clear that he did not want AP associated in any way

with Plaintiff:

    I’m honestly not sure you understand what you’re getting into. I was at the comicbook
    store and even Bob [a store owner] said so and he said, “if Joe thinks this is gonna blow
    over, it isn’t.” I thought about it long and hard, I haven’t been able to sleep or work and
    that’s because it boils down to this: I’m not comfortable being associated with this guy,
    it’s not his work, and it’s not his beliefs, it’s his conduct. And, if it were any of the
    other guys at AP that conducted themselves similarly I would divest AP of them as well.
    There are standards of civil and professional conduct I believe in. This guy obviously
    has issues. I’ve told [another AP employee] to take my name of [sic] the books
    immediately and I’m also worried about how this may affect other AP creators and San
    Diego and the booth. Please be careful.

Ex. 6, Depo. Ex. 34 (emphasis added); Ex. 1 at 96:24-99:24; 101:16-23. Mr. Dunn found this

message to be a “big deal” because his EIC is also a “good friend, almost family.” Ex.1 at 98:2-

24. His EIC wanted AP to remove his name from all books published by AP if it were to publish

Plaintiff’s book. Id. at 99:8-16.

        AP’s EIC was not the only one associated with AP who strongly objected to doing business

with Plaintiff. Mr. Dunn testified that “everybody” at AP had concerns about publishing Plaintiff’s

book after his conduct had come to light, with one creator even pulling his project from AP. Id. at

92:6-15; 93:13-25. Mr. Dunn confirmed the accuracy of the following May 2018 statement by AP

regarding its decision to not publish Plaintiff’s book:

    Ultimately, some of our staff and freelancers were uncomfortable sharing a platform with
    anyone who makes disparaging remarks about anyone in this community. We had to cut
    ties. We wish Richard all the best.

Ex. 7, Depo. Ex. 38; Ex. 1 at 108:20-109:6; see also id. 109:24-110:11 & Ex. 9, Depo. Ex. 39

                                                 -9-
         Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 11 of 13



(confirming “some AP staff were not comfortable with the thought of standing with Mr. Meyer at

a [comic] convention”). AP was justifiably concerned that publishing JAWBREAKERS would

associate AP and its people with Plaintiff’s hateful rhetoric. Id. at 96:1-6; 99:8-24.

        In light of all this, Mr. Meyer’s own conduct led to AP’s decision, not anything Waid did

or said. See, e.g., id. at 43:14-44:4 (confirming that before he spoke with Waid, Mr. Dunn “felt

like [he] didn’t want to continue down that pathway [of publishing Plaintiff’s book]”); 108:17-19

(confirming “factors that led to AP’s decision are factors unrelated to Mark Waid”); 111:14-16

(testifying Waid did not “do anything to prevent AP from publishing Mr. Meyer’s book”).8

        Not only is it clear Waid did not tortiously interfere or otherwise cause Plaintiff harm,

Plaintiff’s lawsuit is baseless for other reasons. As noted above, Plaintiff never signed the

proposed contract, and even if there were a contract, AP had the discretion to decide against

publishing JAWBREAKERS—thus defeating any necessary breach. Id. at 71:4-8; 72:10-73:5. Mr.

Dunn also testified Plaintiff’s possible damages from AP’s not publishing JAWBREAKERS

would be between $1,500 and $10,000, at best. Id. at 112:2-113:16. This suit is a publicity stunt,

which, if pursued at all, cannot be pursued in a court in Texas.

                                CONCLUSION AND PRAYER

        Defendant Waid prays that the Court dismiss Plaintiff’s lawsuit pursuant to Rule 12(b)(2).

Defendant further prays for such other and further relief to which he may be justly entitled, at law

or in equity.


8
  Plaintiff puts weight on the fact that Mr. Dunn texted Waid soon after AP made the decision to
not publish the book. But Mr. Dunn even poured cold water on Plaintiff’s suggestions around this;
Mr. Dunn explained he did not realize he was even texting with Waid but was confused and thought
he was texting with someone else because he had been communicating with many people in this
timeframe. Ex. 1, 50:13-25; 52:3-20; 55:17-57:4. Plaintiff also relies on testimony from Ben
Dunn, but Ben testified his brother Joe never shared with him information about the call with Waid
and, therefore, his observations related to the call are merely “speculation.” Ex. 10, 33:13-34:7.

                                                -10-
Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 12 of 13



                            Respectfully submitted,

                            REEVES & BRIGHTWELL LLP


                            /s/ Ryan Pierce
                            Beverly Reeves, Esq.
                            State Bar No. 16716500
                            breeves@reevesbrightwell.com
                            Ryan Pierce, Esq.
                            State Bar No. 24035413
                            rpierce@reevesbrightwell.com
                            221 W. 6th Street, Suite 1000
                            Austin, TX 78701
                            (512) 334-4500
                            (512) 334-4492 (facsimile)

                            Mark S. Zaid, Esq.
                            D.C. Bar #440532 (admitted Pro Hac Vice)
                            Mark@MarkZaid.com
                            Mark S. Zaid, P.C.
                            1250 Connecticut Ave., N.W., Suite 700
                            Washington, D.C. 20036
                            (202) 454-2809
                            (202) 330-5610 fax

                            ATTORNEYS FOR DEFENDANT




                             -11-
         Case 1:18-cv-00800-LY Document 24 Filed 04/22/19 Page 13 of 13



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of April 2019, the above and foregoing document
was served using the Court’s ECF system on the following counsel of record:

                             Daniel H. Byrne
                             Dale L. Roberts
                             Fritz, Byrne, Head & Gilstrap, PLLC
                             221 W. 6th St., Suite 960
                             Austin, TX 78701
                             dbyrne@fbhg.law
                             droberts@fbhg.law


                                                   /s/ Ryan Pierce
                                                   Ryan Pierce
